                    1 JOHN S. POULOS
                      Nevada Bar No. 15085
                    2   E-Mail: John.Poulos@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 2020 West El Camino Avenue, Suite 700
                      Sacramento, California 95833
                    4 5555 Kietzke Lane, Suite 200
                      Reno, NV 89511
                    5 916.564.5400
                      FAX: 916.564.5444
                    6
                      Attorneys for Defendants ANTI-AGING
                    7 GROUP, LLC and SEXUAL MD
                      SOLUTIONS, LLC DBA GAINSWAVE
                    8
                    9                                   UNITED STATES DISTRICT COURT
                   10                               DISTRICT OF NEVADA (LAS VEGAS)
                   11
                   12 CENEGENICS, LLC,                                   CASE NO. 2:19-cv-01797-JCM-VCF
                   13                      Plaintiff,                    NOTICE OF WITHDRAW OF
                                                                         COUNSEL
                   14             vs.
                   15 DR. RICHARD GAINES, THE ANTI-
                      AGING GROUP, LLC, a Florida
                   16 limited liability company, SEXUAL
                      MD SOLUTIONS, LLC, a Florida
                   17 limited liability company dba
                      GAINSWAVE, LIFEGAINES
                   18 MEDICAL AND AESTHETICS LLC,
                      a Florida limited liability company,
                   19 AND HORMONE CLINICS,
                   20                      Defendants.
                   21
                   22 / / /
                   23 / / /
                   24 / / /
                   25 / / /
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD                4825-3830-8018.1
                                                                        1                  2:19-cv-01797-JCM-VCF
& SMITH LLP                                                NOTICE OF WITHDRAW OF COUNSEL
ATTORNEYS AT LAW
                      1                              NOTICE OF WITHDRAW OF COUNSEL

                      2            TO:       THE COURT AND ALL INTERESTED PARTIES AND THEIR COUNSEL

                      3            PLEASE TAKE NOTICE that the firm of Lewis Brisbois Bisgaard & Smith, LLP and

                      4 attorney John S. Poulos, Esq. are no longer counsel of record for the Defendant ANTI-AGING
                      5 GROUP, LLC and SEXUAL MD SOLUTIONS, LLC DBA GAINSWAVE in this matter.
                      6            This change is effective immediately. It is requested that the Court remove notice in the

                      7 CM/ECF system for the following e-mail addresses:
                      8                           John.Poulos@lewisbrisbois.com

                      9                           Kathy.Bailey@lewisbrisbois.com (Mr. Poulos’ assistant)

                     10
                   DAT
                    11 Dated this 17th day of January, 2020.
                     12
                     13                                              LEWIS BRISBOIS BISGAARD & SMITH               LLP

                     14
                     15
                     16                                              By           /s/ John S. Poulos
                                                                           JOHN S. POULOS
                     17                                                    Nevada Bar No. 15085
                                                                           2020 West El Camino Avenue, Suite 700
                     18                                                    Sacramento, California 95833
                     19                                                    5555 Kietzke Lane, Suite 200
                                                                           Reno, NV 89511
                     20                                                    Tel. 916.564.5400

                     21                                                    Attorneys for Defendants ANTI-AGING GROUP,
                                                                           LLC and SEXUAL MD SOLUTIONS, LLC DBA
                     22                                                    GAINSWAVE
                     23
                     24
                     25
                     26
                     27
                                                     1-21-2020

LEWIS                28
BRISBOIS
BISGAARD                  4825-3830-8018.1
                                                                             2                            2:19-cv-01797-JCM-VCF
& SMITH LLP                                                NOTICE OF WITHDRAW OF COUNSEL
ATTORNEYS AT LAW
                    1                                   CERTIFICATE OF SERVICE

                    2            Pursuant to FRCP 5(b) and Section IV of the District of Nevada Electronic Filing
                    3 Procedures, I hereby certify that on the 17th day of January, 2020, I caused to be served a true and
                    4 correct copy of the foregoing NOTICE OF WITHDRAW OF COUNSEL in Cenegenics, LLC v.
                    5 Dr. Richard Gaines, et al., United States District Court Case No. 2:19-cv-01797-JCM-VCF, to be
                    6 served via electronic service by the U.S. District Court CM/ECF system to the parties on the
                    7 Electronic Filing System.
                    8 Matthew Daniel Murphey, Esq.
                        BURKE, WILLIAMS & SORENSEN, LLP
                    9 1851 East First St., Ste. 1550
                   10 Santa Ana, CA 92705
                      Tel: 949-863-3363
                   11 Fax: 949-863-3350
                      Email: mdmurphey@bwslaw.com
                   12
                        Maximilien Fetaz, Esq.
                   13 BROWNSTEIN HYATT FARBER SCHRECK
                   14 100 N. City Pkwy., Ste. 1600
                      Las Vegas, NV 89106
                   15 Tel: 702-464-7012
                      Fax: 702-382-8135
                   16 Email: mfetaz@bhfs.com
                   17 Michael D Rounds, Esq.
                   18 BROWNSTEIN HYATT FARBER SCHRECK, LLC
                      5371 Kietzke Lane
                   19 Reno, NV 89511
                      Tel: 775-324-4100
                   20 Fax: 775-333-8171
                      Email: mrounds@bhfs.com
                   21
                   22 Attorneys for Plaintiff
                   23 Daniel Lustig, Esq.
                        PIKE & LUSTIG LLP
                   24 1209 North Olive Ave
                   25 West  Palm Beach, FL 33401
                      Tel: 561-855-7585
                   26 Fax: 561-855-7710
                        Email: daniel@pikelustig.com
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-3830-8018.1
                                                                        1                            2:19-cv-01797-JCM-VCF
& SMITH LLP                                            NOTICE OF WITHDRAW OF COUNSEL
ATTORNEYS AT LAW
                    1 Dominique Julia Torsiello, Esq.
                      PIKE & LUSTIG LLP
                    2 1209 North Olive Ave
                      West Palm Beach, FL 33401
                    3 Tel: 561-855-7585
                      Fax: 561-855-7710
                    4 Email: dt@pikelustig.com
                    5 F. Christopher Austin, Esq.
                      WEIDE & MILLER, LTD.
                    6 10655 Park Run Drive
                      Suite 100
                    7 Las Vegas, NV 89144
                      Tel: 702-382-4804
                    8 Fax: 702-382-4805
                      Email: caustin@weidemiller.com
                    9
                      Attorneys for Defendant, Richard Gaines
                   10 and Defendant, Lifegaines Medical and Aethetics LLC
                   11
                   12
                                                               By /s/ Kathy A. Bailey
                   13                                             An Employee of LEWIS BRISBOIS BISGAARD
                   14                                             & SMITH LLP

                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-3830-8018.1
                                                                     2                     2:19-cv-01797-JCM-VCF
& SMITH LLP                                             NOTICE OF WITHDRAW OF COUNSEL
ATTORNEYS AT LAW
